



EXHIBIT 10.3


AGREEMENT


This AGREEMENT (this "Agreement"), is entered into between Abercrombie & Fitch
Management Co., a Delaware corporation (the "Company"), and John Gabrielli (the
"Executive") as of the execution date by the Company below (the "Effective
Date").


WHEREAS, the Company and the Executive entered into an Agreement dated as of
July 7, 2015 (the "Prior Agreement") that sets forth the terms under which the
Executive may be entitled to severance benefits upon the occurrence of certain
events;


WHEREAS, the Company and the Executive desire to enter into this Agreement to
alter and supersede the terms of the Prior Agreement, as set forth below.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive hereby agree as follows:


1.Term of Agreement; Termination of Employment


(a) Term. The term of this Agreement shall be from the Effective Date and for a
period of two years thereafter (the "Original Term"); provided, that, this
Agreement shall be automatically extended, subject to earlier termination as
provided herein, for successive additional one year periods (each, an
"Additional Term"), on the second anniversary of the Effective Date and each
subsequent anniversary thereof unless, at least 90 days before the date on which
an Additional Term otherwise would automatically begin, the Company or the
Executive notifies the other in writing that the Term (as defined below) shall
not be extended by any Additional Terms thereafter . Notwithstanding the
foregoing, if a Change of Control (as defined below) occurs during the Original
Term or an Additional Term, the term of this Agreement shall extend until the
later of the Original Term or an Additional Term or the 18-month anniversary of
such Change of Control (such extension, together with the Original Term or any
Additional Terms, the "Term").


(b) At-Will Nature of Employment. The Executive acknowledges and agrees that the
Executive's employment with the Company is and shall remain "at-will" and the
Executive's employment with the Company may be terminated at any time and for
any reason (or no reason) by the Company, with or without notice, or the
Executive, subject to the terms of this Agreement. During the period of the
Executive's employment with the Company, the Executive shall perform such duties
and fulfill such responsibilities as reasonably requested by the Company from
time to time commensurate with the Executive's position with the Company.


    (c) Termination of Employment by the Company. During the Term, the Company
may terminate the Executive's employment at any time with or without Cause (as
defined below) pursuant to the Notice of Termination provision below.


(d) Termination of Employment by the Executive. During the Term, the Executive
may terminate employment with the Company with or without Good Reason (as
defined below) by delivering to the Company, not less than thirty (30) days
prior to the Termination Date, a written notice of termination; provided, that,
if such termination of employment is by the Executive with Good Reason, such
notice shall state in reasonable detail the facts and circumstances that
constitute Good Reason. This provision does not change the at-will nature of
Executive's





--------------------------------------------------------------------------------





employment, and the Company may end Executive's employment, pursuant to
Executive's notice, prior to the expiration of the thirty (30) days' notice.


(e) Notice of Termination. Any termination of the Executive's employment by the
Company or by the Executive shall be communicated by a written Notice of
Termination addressed to the Executive or the Company, as applicable. A "Notice
of Termination" shall mean a notice stating that the Executive's employment with
the Company has been or will be terminated and the specific provisions of this
Section 1 under which such termination is being effected.


(f) Termination Date. Subject to Section 4(a) hereof, "Termination Date" as used
in this Agreement shall mean in the case of the Executive's death or Disability
(as defined below), the date of death or Disability, or in all other cases of
termination by the Company or the Executive, the date specified in writing by
the Company or the Executive as the Termination Date in accordance with Section
l(e).


2.Compensation Upon Certain Terminations by the Company.


(a) Termination Without Cause, or for Good Reason. If the Executive's employment
is terminated during the Term (i) by the Company without Cause (other than as a
result of the Executive's death or Disability), or (ii) by the Executive for
Good Reason, in each case, other than during the COC Protection Period (as
defined below), the Company shall (A) pay to the Executive any portion of
Executive's accrued but unpaid base salary earned through the Termination Date;
(B) pay to the Executive any annual bonus that was earned by the Executive for
the fiscal year immediately preceding the fiscal year in which the Termination
Date occurs, to the extent not already paid; (C) reimburse the Executive for any
and all amounts advanced in connection with Executive's employment with the
Company for reasonable and necessary expenses incurred by Executive through the
Termination Date in accordance with the Company's policies and procedures on
reimbursement of expenses; (D) pay to the Executive any earned vacation pay not
theretofore used or paid in accordance with the Company's policy for payment of
earned and unused vacation time; and (E) provide to the Executive all other
accrued but unpaid payments and benefits to which Executive may be entitled
under the terms of any applicable compensation arrangement or benefit plan or
program of the Company (excluding any severance plan or policy of the Company)
(collectively, the "Accrued Compensation"). In addition, provided that the
Executive executes a release of claims in a form acceptable to the Company (a
"Release"), returns such Release to the Company by no later than 45 days
following the Termination Date (the "Release Deadline") and does not revoke such
Release prior to the expiration of the applicable revocation period (the date on
which such Release becomes effective, the "Release Effective Date"), then
subject to the further provisions of Sections 3, 4, and 6 below, the Company
shall have the following obligations with respect to the Executive (or the
Executive's estate, if applicable), subject to applicable taxes and
withholdings:


(1)
The Company will continue to pay the Executive's Base Salary (as defined below)
during the period beginning on the Executive's Termination Date and continuing
for eighteen months thereafter ("Salary Continuation"). This Salary Continuation
payment shall be paid in bi-weekly installments, consistent with the Company's
payroll practices. Subject to Sections 4(c) and 4(d) hereof, the first such
payment shall be made on the first payroll date following the Release Effective






--------------------------------------------------------------------------------





Date, such payment to include all payments that would have otherwise been
payable between the Termination Date and the date of such payment.


(2)
The Company will pay to the Executive, at such time as those executives who are
actively employed with the Company would receive payments under the Company's
short-term cash bonus plan in which the Executive was eligible to participate
immediately prior to the Termination Date (but in no event later than the 15th
day of the third month of the fiscal year following the fiscal year in which the
Termination Date occurred), a pro-rated amount of the Executive's bonus under
such plan, based on the actual performance during the applicable period,
determined in accordance with the terms of the Plan and subject to the approval
of the Compensation and Organization Committee of the Board of Directors. The
pro-rated amount shall be calculated using a fraction where the numerator is the
number of days from the beginning of the applicable bonus period through the
Termination Date and the denominator is the total number of days in the
applicable bonus period.



(3)
Subject to the Executive's timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA"),
during the period in which Salary Continuation is in effect, the Company shall
reimburse the Executive for 100% of the monthly premium costs of COBRA coverage,
less applicable withholding taxes on such reimbursement; provided, however, that
the Company's obligation to provide such benefits shall cease upon the earlier
of (i) the Executive's becoming eligible for such benefits as the result of
employment with another employer and (ii) the expiration of the Executive's
right to continue such medical and detail benefits under applicable law (such as
COBRA); provided, further, that notwithstanding the foregoing, the Company shall
not be obligated to provide the continuation coverage contemplated by this
Section 2(a)(3) if it would result in the imposition of excise taxes on the
Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and the Health
Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable).



For the avoidance of doubt, the payments and obligations set forth in this
Section 2(a) shall be in lieu of any payments due to the Executive under the
Prior Agreement.


(b) Termination for Cause, without Good Reason, or Death. If the Executive's
employment is terminated during the Term by the Company for Cause, by the
Executive without Good Reason or by reason of the Executive's death, the Company
shall provide the Executive (or the Executive's estate, if applicable) with only
the Accrued Compensation.


(c) Termination due to Disability. If the Executive's employment is terminated
by the Company by reason of the Executive's Disability, the Company shall have
the following obligations with respect to the Executive (or the Executive's
estate, if applicable): (i) the Company shall provide the Executive with the
Accrued Compensation; and (ii) the Executive shall be entitled to receive any
disability benefits available under the Company's Long-Term Disability Plan (if
any). For purposes of this Agreement, "Disability" means a physical or mental
infirmity which impairs the Executive's ability to substantially perform the
Executive's duties with the





--------------------------------------------------------------------------------





Company or its subsidiaries for a period of at least six (6) months in any
twelve (12)-month calendar period as determined in accordance with the Company's
long-term disability plan or, in the absence of such plan, as determined by the
Company's Board of Directors (the "Board").


(d) Change of Control. If the Executive's employment is terminated during the
Term (i) by the Company other than for Cause, or due to the Executive's death or
Disability or (ii) by the Executive for Good Reason, in each case, during the
three months prior to, and the eighteen months following, a Change of Control
(such period, the "COC Protection Period"), then the Company shall provide the
Executive with the Accrued Compensation and, subject to the Executive executing
a Release, returning such Release to the Company by no later than the Release
Deadline, and not revoking such Release prior to the expiration of the
applicable revocation period, and subject to the further provisions of Sections
2(j), 3, 4 and 6 below, and in lieu of any payments due to the Executive in the
Prior Agreement, the Company shall have the following obligations with respect
to the Executive (or the Executive's estate, if applicable), subject to
applicable taxes and withholdings:


(1) The Company will pay the Executive an amount equal to eighteen months of the
Executive's Base Salary in effect on the Termination Date. Subject to Sections
4(c) and 4(d) hereof, such amount shall be payable in a lump sum on the sixtieth
(60th) day following the Termination Date, except to the extent that such amount
becomes payable on account of a termination that occurs other than during the
twelve month period following a Change of Control. To that extent, the amount
shall be paid at the time described in Section 2(a)(l) to the extent necessary
to avoid the imposition of tax penalties under Section 409A of the Code.


(2)
The Company will pay Executive an amount equal to 1.5 times the Executive's
Target Bonus. Subject to Sections 4(c) and 4(d) hereof, such amount shall be
payable in a lump sum on the sixtieth (60th) day following the Termination Date.



(3)
Subject to the Executive's timely election of continuation coverage under COBR A
for a period of eighteen months following the Termination Date, the Company
shall reimburse the Executive for 100% of the monthly premium costs of COBRA
coverage, less applicable withholding taxes on such reimbursement; provided,
however, that the Company's obligation to provide such benefits shall cease upon
the earlier of (i) the Executive's becoming eligible for such benefits as the
result of employment with another employer and (ii) the expiration of the
Executive's right to continue such medical and dental benefits under applicable
law (such as COBRA); provided, further, that notwithstanding the foregoing, the
Company shall not be obligated to provide the continuation coverage contemplated
by this Section 2(d)(3) if it would result in the imposition of excise taxes on
the Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and the Health
Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable).



For the avoidance of doubt, the payments and obligations set forth in this
Section 2(d) shall be in lieu of any payments due to the Executive under the
Prior Agreement.




 
(e) Definitions.


(1)
Base Salary. For the purpose of this Agreement, "Base Salary" shall mean the
Executive's annual rate of base salary as in effect on the applicable date;
provided, however, that if the Executive's employment with the Company is being
terminated by the Executive for Good Reason as a result of a reduction in the
Executive's Base Salary, then "Base Salary" shall, for purposes of the
definition of "Good Reason" and Section 3 of this Agreement, constitute the
Executive's Base Salary as in effect prior to such reduction.



(2)
Cause. For purposes of this Agreement, "Cause" shall mean: (i) the Executive's
conviction of, or entrance of a plea of guilty or nolo contendere to, a felony
under federal or state law; (ii) fraudulent conduct by the Executive in
connection with the business affairs of the Company; (iii) the Executive's
willful refusal to materially perform the Executive's duties hereunder; (iv) the
Executive's willful misconduct which has, or would have if generally known, a
materially adverse effect on the business or reputation of the company; or (v)
the Executive's material breach of a covenant, representation, warranty or
obligation of the Executive to the Company. With respect to the circumstances in
subsections (iii), (iv), and (v), above, such circumstances will only constitute
"Cause" once the Company has provided the Executive written notice and the
Executive has failed to cure such issue within 30 days. No act or failure to act
on the Executive's part shall be considered "willful" unless done, or omitted to
be done, by the Executive in bad faith and without reasonable






--------------------------------------------------------------------------------





belief that the Executive's action or omission was in the best interest of the
Company.


(3)
Change of Control. For purposes of this Agreement, "Change of Control" shall
have the same meaning as such term is defined in the Company's 2016 Long-Term
Incentive Plan for Associates; provided, however, that for purposes of this
Agreement, such definition shall only apply to the extent that the event that
constitutes such a "Change of Control" also constitutes a "change in ownership
or control" as such term is defined in Section 409A of the United States
Internal Revenue Code of 1986, as amended (the "Code"), and the regulations and
guidance issued thereunder ("Section 409A of the Code").



(4)
Good Reason. For purposes of this Agreement, "Good Reason" shall mean, without
the Executive's written consent: (i) a reduction in the Executive's Base Salary
or Target Bonus as in effect from time to time; (ii) a material reduction
(including as a result of any co-sharing of responsibilities arrangement) of the
Executive's authority, responsibilities, or duties, (iii) a requirement that the
Executive be based at a location in excess of 50 miles from the location of its
principal executive office as of the date of this Agreement; (iv) the Company
fails to obtain the written assumption of its obligations to the Executive under
this Agreement by a successor no later than the consummation of a Change of
Control; (v) a material breach by the Company of its obligations to the
Executive under this Agreement; or (vi) in anticipation or contemplation of or
following a Change of Control, as defined above, a material adverse change in
the Executive's reporting structure; which in each of the circumstances
described above, is not remedied by the Company within 30 days of receipt of
written notice by the Executive to the






--------------------------------------------------------------------------------





Company; so long as the Executive provides such written notice to the Company no
later than 90 days following the first date the event giving rise to a claim of
Good Reason exists;


(5)
Target Bonus. "Target Bonus" shall mean the percentage of the Executive's Base
Salary equal to the Executive's short-term cash bonus opportunity under the
terms of the applicable short-term cash bonus program in which the Executive is
entitled to participate in respect of the fiscal year of the Company in which
the Termination Date occurs (if any); provided, however, that if the Executive's
employment with the Company is terminated by the Executive for Good Reason as a
result of a reduction in the Executive's Target Bonus, then "Target Bonus" shall
mean the Executive's Target Bonus as in effect immediately prior to such
reduction.



(f) Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Section 2 by seeking other employment or
otherwise and no such payment or benefit shall be eliminated, offset or reduced
by the amount of any compensation provided to the Executive in any subsequent
employment, except as provided in Section 2(a)(3) or Section 2(d)(3).


(g) Resignation from Office. The Executive's termination of employment with the
Company for any reason shall be deemed to automatically remove the Executive,
without further action, from any and all offices held by the Executive with the
Company or its affiliates. The Executive shall execute such additional documents
as requested by the Company from time to time to evidence the foregoing.


(h) Exclusivity. This Agreement is intended to provide severance payments and/or
benefits only under the circumstances expressly enumerated under Section 2
hereof. Unless otherwise determined by the Company in its sole discretion, in
the event of a termination of the Executive's employment with the Company for
any reason (or no reason) or at any time other than as expressly contemplated by
Section 2 hereof, the Executive shall not be entitled to receive any severance
payments and/or benefits or other further compensation from the Company
hereunder whatsoever, except for the Accrued Compensation and any other rights
or benefits to which the Executive is otherwise entitled pursuant to the
requirements of applicable law. Except as otherwise expressly provided in this
Section 2, all of the Executive's rights to salary, bonuses, fringe benefits and
other compensation hereunder (if any) which accrue or become payable after the
Termination Date will cease upon the Termination Date.


(i) Set-Off. The Executive agrees that, to the extent permitted by applicable
law, the Company may deduct from and set-off against any amounts otherwise
payable to the Executive under this Agreement such amounts as may be owed by the
Executive to the Company. The Executive shall remain liable for any part of the
Executive's payment obligation not satisfied through such deduction and setoff.


(j) Exclusive Remedies. The Executive agrees and acknowledges that the payments
and benefits set forth in this Section 2 shall be the only payments and benefits
to which the Executive is entitled from the Company in connection with the
termination of the Executive's employment with the Company, and that neither the
Company nor its subsidiaries shall have any





--------------------------------------------------------------------------------





liability to the Executive or the Executive's estate, whether under this
Agreement, the Prior Agreement or otherwise, in connection with the termination
of the Executive's employment.


3.Limitations on Certain Payments. Notwithstanding any provision of this
Agreement to the contrary, if any amount or benefit to be paid or provided under
this Agreement or otherwise would be an "excess parachute payment," within the
meaning of Section 280G of the Code, or any successor provision thereto, but for
the application of this sentence , then the payments and benefits identified in
the second to last sentence of this Section 3 to be paid or provided will be
reduced to the minimum extent necessary (but in no event to less than zero) so
that no port ion of any such payment or benefit, as so reduced, constitutes an
excess parachute payment; provided, however, that the foregoing reduction will
be made only if and to the extent that such reduction would result in an
increase in the aggregate payment and benefits to be provided to the Executive,
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law, and any applicable
federal, state and local income and employment taxes). Whether requested by the
Executive or the Company, the determination of whether any reduction in such
payments or benefits to be provided under this Agreement or otherwise is
required pursuant to the preceding sentence will be made at the expense of the
Company by a certified accounting firm that is independent from the Company. In
the event that any payment or benefit intended to be provided under this
Agreement or otherwise is required to be reduced pursuant to this Section 3, the
Company will reduce the Executive's payments and/or benefits, to the extent
required, in the following order: (a) the payments due under Section 2(d)(3)
(beginning with the payment farthest out in time that would otherwise be paid);
(b) the payments due under Section 2(d)(1) (beginning with the payment farthest
out in time that would otherwise be paid); (c) the payment due under Section
2(d)(2). The assessment of whether or not such payments or benefits constitute
or would include excess parachute payments shall take into account a reasonable
compensation analysis of the value of services provided or to be provided by the
Executive, including any agreement by the Executive (if applicable) to refrain
from performing services pursuant to a covenant not to compete or similar
covenant applicable to you that may then be in effect.


4.
Section 409A of the Code: Withholding.



(a)
This Agreement is intended to avoid the imposition of taxes and/or penalties
under Section 409A of the Code. The parties agree that this Agreement shall at
all times be interpreted, construed and operated in a manner to avoid the
imposition of taxes and/or penalties under with Section 409A of the Code. To the
extent required for compliance with Section 409A of the Code, all references to
a termination of employment and separation from service shall mean "separation
from service" as defined in Section 409A of the Code, and the date of such
"separation from service" shall be referred to as the "Termination Date".



(b)
All reimbursements provided under this Agreement shall comply with Section 409A
of the Code and shall be subject to the following requirement: (i) the amount of
expenses eligible for reimbursement, during the Executive's taxable year may not
affect the expenses eligible for reimbursement to be provided in another taxable
year; and (ii) the reimbursement of an eligible expense must be made by December
31 following the taxable year in which the expense was incurred. The right to
reimbursement is not subject to liquidation or exchange for another benefit.






--------------------------------------------------------------------------------









(c)
Notwithstanding anything in this Agreement to the contrary, for purposes of the
period specified in this Agreement relating to the timing of the Executive's
execution of the Release as a condition of the Company's obligation to provide
any severance payments or benefits, if such period would begin in one taxable
year and end in a second taxable year, any payment otherwise due to the
Executive upon execution of the Release shall be made in the second taxable year
and without regard to when the Release was executed or became irrevocable.



(d)
If the Executive is a "specified employee" (as defined under Section 409A of the
Code) on the Executive's Termination Date, to the extent that any amount payable
under this Agreement constitutes "non-qualified deferred compensation" under
Section 409A of the Code (and is not otherwise excepted from Section 409A of the
Code coverage by virtue of being considered "separation pay" or a "short term
deferral" or otherwise) and is payable to Executive based upon a separation from
service, such amount shall not be paid until the first day following the six (6)
month anniversary of the Executive's Termination Date or the Executive's death,
if earlier.



(e)
To the maximum extent permitted under Section 409A of the Code, the payments and
benefits under this Agreement are intended to meet the requirements of the
short-term deferral exemption under Section 409A of the Code and the "separation
pay exception" under Treasury Regulation §l.409A-l(b)(9)(iii). Any right to a
series of installment payments shall be treated as a right to a series of
separate payments for purposes of Section 409A of the Code.



(f)
All amounts due and payable under this Agreement shall be paid less all amounts
required to be withheld by law, including all applicable federal, state and
local withholding taxes and deductions.



5.Indemnification. The Company shall indemnify, defend, and hold the Executive
harmless to the maximum extent permitted by law and the Company by-laws against
all judgments, fines, amounts paid in settlement and all reasonable expenses,
including attorneys' fees incurred by the Executive, in connection with the
defense of or as a result of any action or proceeding (or any appeal from any
action or proceeding) in which the Executive is made or is threatened to be made
a party by reason of the fact that the Executive is or was an officer or
director of the Company. Subject to the terms of the Company's director and
officer indemnification policies then in effect, the Company acknowledges that
the Executive will be covered and insured up to the full limits provided by all
directors' and officers' insurance which the Company then maintains to indemnify
its directors and officers.


6.
Executive Covenants.



(a)
For the purposes of this Section 6, the term "Company" shall include Abercrombie
& Fitch Management Co. and all of its subsidiaries, parent companies and
affiliates thereof.



(b)
Non-Disclosure and Non-Use. The Executive shall not, during the Term and at all
times thereafter, without the written authorization of the Chief Executive
Officer ("CEO") of the Company or such other executive governing body as may
exist in lieu






--------------------------------------------------------------------------------





of the CEO, (hereinafter referred to as the "Executive Approval"), use (except
for the benefit of the Company) any Confidential and Trade Secret Information
relating to the Company. The Executive shall hold in strictest confidence and
shall not, without the Executive Approval, disclose to anyone, other than
directors, officers, employees and counsel of the Company in furtherance of the
business of the Company, any Confidential and Trade Secret Information relating
to the Company. For purposes of this Agreement, "Confidential and Trade Secret
Information" includes: the general or specific nature of any concept in
development, the business plan or development schedule of any concept, vendor,
merchant or customer lists or other processes, know-how, designs, formulas,
methods, software, improvements, technology, new products, marketing and selling
plans, business plans, development schedules, budgets and unpublished financial
statements, licenses, prices and costs, suppliers, and information regarding the
skills, compensation or duties of employees, independent contractors or
consultants of the Company and any other information about the Company that is
proprietary or confidential. Notwithstanding the foregoing, nothing herein shall
prevent the Executive from disclosing Confidential and Trade Secret Information
to the extent required by law or by any court or regulatory authority having
actual or apparent authority to require such disclosure or in connection with
any litigation or arbitration involving this Agreement.


The restrictions set forth in this Section 6(b) shall not apply to information
that is or becomes generally available to the public or known within the
Company's trade or industry (other than as a result of its wrongful disclosure
by the Executive), or information received on a non-confidential basis from
sources other than the Company who are not in violation of a confidentiality
agreement with the Company.


The Executive further represents and agrees that, during the Term and at all
times thereafter, the Executive is obligated to comply with the rules and
regulations of the Securities and Exchange Commission ("SEC") regarding trading
shares and/or exercising options related to the Company's stock. The Executive
acknowledges that the Company has not provided opinions or legal advice
regarding the Executive's obligations in this respect and that it is the
Executive's responsibility to seek independent legal advice with respect to any
stock or option transaction.


(c)
Non-Disparagement and Cooperation. Neither the Executive nor any officer,
director of the Company, nor any other spokesperson authorized as a spokesperson
by any officer or director of the Company, shall, during the Term or at any time
thereafter, intentionally state or otherwise publish anything about the other
party which would adversely affect the reputation, image or business
relationships and goodwill of the other party in the market and community at
large. During the Term and at all times thereafter, the Executive shall fully
cooperate with the Company in defense of legal claims asserted against the
Company and other matters requiring the testimony or input and knowledge of the
Executive. If at any time the Executive should be required to cooperate with the
Company pursuant to this Section 6(c), the Company agrees to promptly reimburse
the Executive for reasonable documented costs and expenses incurred as a result
thereof. The Executive agrees that, during the Term and at all times thereafter,
the Executive will not speak or communicate with any party or representative of
any party, who is known to the Executive to be either adverse to the Company in
litigation or administrative proceedings or to have threatened to






--------------------------------------------------------------------------------





commence litigation or administrative proceedings against the Company, with
respect to the pending or threatened legal action, unless the Executive receives
the written consent of the Company to do so, or is otherwise compelled by law to
do so, and then only after advance notice to the Company. Nothing herein shall
prevent the Executive from pursuing any claim in connection with enforcing or
defending the Executive's rights or obligations under this Agreement, or
engaging in any activity as set forth in Section 14 of this Agreement.


(d)
Non-Competition. For the period of Executive's employment with the Company and
its subsidiaries and for twelve (12) months following Executive's Termination
Date with the Company and its subsidiaries for any reason (the "Non-Competition
Period"), Executive shall not, directly or indirectly, without the Executive
Approval, own, manage, operate, join, control, be employed by, consult with or
participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any entity listed on
Appendix A attached to this Agreement, or any of their current or future
divisions, subsidiaries or affiliates (whether majority or minority owned), even
if said division, subsidiary or affiliate becomes unrelated to the entity on
Appendix A at some future date, or any other entity engaged in a business that
is competitive with the Company in any part of the world in which the Company
conducts business or is actively preparing or considering conducting business
("Competing Entity"); provided, however, that the "beneficial ownership" by the
Executive, either individually or by a "group" in which the Executive is a
member (as such terms are used in Rule 13d of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended (the "Exchange Act")), of
less than 2% of the voting stock of any publicly held corporation shall not be a
violation of this Section 6(d). The Executive acknowledges and agrees that any
consideration that the Executive received in respect of any non-competition
covenant in favor of the Company or its subsidiaries entered into prior to the
date hereof shall be incorporated herein as consideration for the promises set
forth in this Section 6(d) and that the provisions contained in this Section
6(d) shall supersede any prior non­ competition covenants between the Executive
and the Company or its subsidiaries.



(e)
Non-Solicitation. For the period of Executive's employment with the Company and
its subsidiaries and for twenty-four (24) months following Executive's
Termination Date with the Company and its subsidiaries for any reason
("Non-Solicitation Period"), the Executive shall not, either directly or
indirectly, alone or in conjunction with another party, interfere with or harm,
or attempt to interfere with or harm, the relationship of the Company with any
person who at any time was a customer or supplier of the Company or otherwise
had a business relationship with the Company. During the Non­ Solicitation
Period, the Executive shall not hire, solicit for hire, aid in or facilitate the
hire, or cause to be hired, either as an employee, contractor or consultant, any
person who is currently employed, or was employed at any time during the
six-month period prior thereto, as an employee, contractor or consultant of the
Company. The Executive acknowledges and agrees that any consideration that the
Executive received for in respect of any non-solicitation covenant in favor of
the Company or its subsidiaries entered into prior to the date hereof shall be
incorporated herein as consideration for the promises set forth in this Section
6(e) and that the provisions contained in this Section 6(e) shall supersede any
prior non-solicitation covenants between the






--------------------------------------------------------------------------------





Executive and the Company or its subsidiaries.


(f)
Confidentiality of this Agreement. Unless this Agreement is required to be
publicly disclosed under applicable U.S. securities laws, the Executive agrees
that, during the Term and at all times thereafter, the Executive shall not speak
about, write about, or otherwise publicize or disclose to any third party the
terms of this Agreement or any fact concerning its negotiation, execution or
implementation, except with (i) an attorney, accountant, or other advisor
engaged by the Executive; (ii) the Internal Revenue Service or other
governmental agency upon proper request; or (iii) the Executive's immediate
family; provided, that all such persons agree in advance to keep said
information confidential and not to disclose it to others. This Section 6(f)
shall not prohibit Executive from disclosing the terms of this Section 6 to a
prospective employer.



(g)
Remedies. The Executive agrees that any breach of the terms of this Section 6
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all persons and/or entities acting for and/or with the Executive,
without having to prove damages. The terms of this Section 6(g) shall not
prevent the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including but not limited to the recovery of damages
from the Executive. The Executive and the Company further agree that the
confidentiality provisions and the covenants not to compete and solicit
contained in this Section 6 are reasonable and that the Company would not have
entered into this Agreement but for the inclusion of such covenants herein. The
parties agree that the prevailing party shall be entitled to all costs and
expenses, including reasonable attorneys' fees and costs, in addition to any
other remedies to which either may be entitled at law or in equity in connection
with the enforcement of the covenants set forth in this Section 6. Should a
court with jurisdiction determine , however, that all or any portion of the
covenants set forth in this Section 6 is unreasonable, either in period of time,
geographical area, or otherwise, the parties hereto agree that such covenants or
portion thereof should be interpreted and enforced to the maximum extent that
such court deems reasonable. In the event of any violation of the provisions of
this Section 6, the Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 6 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination of employment
restriction period shall be tolled during any period of such violation. In the
event of a material violation by the Executive of this Section 6, any severance
being paid to the Executive pursuant to Section 2 of this Agreement or otherwise
shall immediately cease, and the aggregate gross amount of any severance
previously paid to the Executive shall be immediately repaid to the Company.



(h)
The provisions of this Section 6 shall survive any termination of this Agreement
and any termination of the Executive's employment, and the existence of any
claim or cause of action by the Executive against the Company, whether
predicated on this






--------------------------------------------------------------------------------





Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants and agreements of this Section 6.


7.
Successors and Assigns.



(a)
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term "the Company" as
used herein shall include any such successors and assigns to the Company's
business and/or assets. The term "successors and assigns" as used herein shall
mean a corporation or other entity acquiring or otherwise succeeding to,
directly or indirectly, all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.



(b)
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by the Executive, the Executive's beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive's
legal personal representative.



8.Arbitration. Except with respect to the remedies set forth in Section 6(g)
hereof, any controversy or claim between the Company or any of its affiliates
and the Executive arising out of or relating to this Agreement or its
termination shall be settled and determined by a single arbitrator whose award
shall be accepted as final and binding upon the parties. The American
Arbitration Association, under its Employment Arbitration Rules, shall
administer the binding arbitration. The arbitration shall take place in
Columbus, Ohio. The Company and the Executive each waive any right to a jury
trial or to a petition for stay in any action or proceeding of any kind arising
out of or relating to this Agreement or its termination and agree that the
arbitrator shall have the authority to award costs and attorney fees to the
prevailing party.


9.Effect on Prior Agreements. Except as otherwise set forth herein, this
Agreement supersedes all provisions in prior agreements, either express or
implied, between the parties hereto, with respect to post-termination payments
and/or benefits, including the Prior Agreement; provided, that, this Agreement
shall not supersede the Company's 2005, 2007 or 2016 Long­ Term Incentive Plans
(or any other applicable equity plan) or any applicable award agreements
evidencing equity-based incentive awards thereunder (the "Equity Documents"),
and any rights of the Executive with respect to equity-based incentive awards
hereunder shall be in addition to, and not in lieu of, any rights pursuant to
the Equity Documents. No provisions of this Agreement shall supersede or nullify
the clawback provisions in the Equity Documents or any of the applicable Company
incentive compensation plans. For the avoidance of doubt, except as otherwise
set forth herein, the post-termination payments and benefits provided herein
shall be in lieu of, and not in addition to, any post-termination payment or
benefits provided under the terms of the Prior Agreement.





--------------------------------------------------------------------------------









10.Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:


To the Executive:
To Executive's last home address as listed in the books and records of the
Company.


To the Company:
Abercrombie & Fitch Management Co.
6301 Fitch Path
New Albany, Ohio 43054
Attn: General Counsel


11.Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.


12.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Ohio without giving effect to the
conflict of law principles thereof. Except as provided in Section 8, any actions
or proceedings instituted under this Agreement with respect to any matters
arising under or related to this Agreement shall be brought and tried only in
the Court of Common Please, Franklin County, Ohio.


13.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


14.Protected Rights. Nothing contained in this Agreement limits Executive's
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission ("Government
Agencies"). Executive further understands that this Agreement does not limit
Executive's ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
not ice to the Company. This Agreement does not limit Executive's right to
receive an award from a Government Agency for information provided to any
Government Agency.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has hereto set his/her hand this 24th day of
March, 2017.
/s/ John Gabrielli
John Gabrielli









IN WITNESS WHEREOF, the undersigned has hereto set his hand this 10th day of
May, 2017.
/s/ Arthur C. Martinez
Arthur C. Martinez

Executive Chairman of the Board of Directors
Abercrombie & Fitch Co.





--------------------------------------------------------------------------------





Appendix A




(all current and future (as described in Section 6(d) of the Agreement)
subsidiaries, divisions and
affiliates of the entities below)


American Eagle Outfitters, Inc.
Gap, Inc.
J. Crew Group, Inc.
Pacific Sunwear of California, Inc.
Urban Outfitters, Inc.
Aeropostale, Inc.
Polo Ralph Lauren Corporation
Ascena Retail Group
Lululemon Athletica, Inc.
Levi Strauss & Co.
L Brands (formerly known as Limited Brands, including, without
limitation,Victoria's Secret, Pink, Bath & Body Works, La Senza and Henri
Bendel)
Express, Inc.
Nike, Inc.
Under Armour, Inc.
Amazon.com, Inc.
 








